 1   ARASTO FARSAD (SBN: 273118)
     NANCY WENG (SBN: 251215)
 2   FARSAD LAW OFFICE, P.C.
     1625 The Alameda, Suite 525
 3   San Jose, CA 95126
     Tel: 408-641-9966
 4   Fax: 408-866-7334
     Emails: farsadlaw1@gmail.com;
 5   nancy@farsadlaw.com
 6   Attorneys for Debtor / debtor-in-possession
 7
                               UNITED STATES BANKRUPTCY COURT
 8
                               NORTHERN DISTRICT OF CALIFORNIA
 9
                                         SAN JOSE DIVISION
10

11                                                  )   Case No.: 20-50469 SLJ
     In re:                                         )   Chapter 11
12                                                  )
                                                    )   WITHDRAWAL OF OBJECTION TO
13
     MORDECHAI KOKA,                                )   CLAIM NUMBER # 7; CERTIFICATE OF
                                                    )   SERVICE
14                                                  )
     Debtor / debtor-in-possession.                 )   Before: Honorable Stephen L. Johnson
15                                                  )
                                                    )
16

17        TO THE HONORABLE JUDGE STEPHEN L. JOHNSON, THE UNITED
     STATES TRUSTEE’S OFFICE FOR THE NORTHERN DISTRICT OF CALIFORNIA,
18   ALL CREDITORS / PARTIES IN INTEREST, AND THEIR RESPECTIVE
     COUNSEL(S) OF RECORD:
19

20            Comes now Mordechai Koka, by and through his counsel of record, Farsad Law Office,

21   P.C., and hereby withdraws the Objection to Claim Number 7 filed on July 30, 2020 under
22
     Docket No. 71. The Debtor further requests that the Honorable Court cancel the hearing on this
23
     Objection set for January 12, 2021, at 2:00 pm based on the instant withdrawal.
24
     Respectfully submitted,
25

26
     Executed on January 4, 2021, at San Jose, California.
27
     /s/ Nancy Weng
28   Nancy Weng, Esq.
     Attorney for Debtor in possession

            Withdrawal of Objection to Claim Number # 7; Certificate of Service - 1
     Case: 20-50469 Doc# 107 Filed: 01/04/21 Entered: 01/04/21 12:15:48                   Page 1 of
                                                2
                                    COURT SERVICE LIST
 1                                **No Mail Service Required**
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




            Withdrawal of Objection to Claim Number # 7; Certificate of Service - 2
     Case: 20-50469 Doc# 107 Filed: 01/04/21 Entered: 01/04/21 12:15:48               Page 2 of
                                                2
